            Case 3:14-cv-04908-JD Document 156 Filed 08/23/21 Page 1 of 5




 1   Juanita R. Brooks (CA SBN 75934) / brooks@fr.com
     Roger A. Denning (CA SBN 228998) / denning@fr.om
 2   Frank J. Albert (CA SBN 247741) / albert@fr.com
     K. Nicole Williams (CA SBN 291900) / nwilliams@fr.com
 3
     Jared A. Smith (CA SBN 306576) / jasmith@fr.com
 4   Tucker N. Terhufen (CA SBN 311038) / terhufen@fr.com
     FISH & RICHARDSON P.C.
 5   12860 El Camino Real, Ste. 400
     San Diego, CA 92130
 6   Telephone: (858) 678-5070 / Fax: (858) 678-5099
 7
     Attorneys for Plaintiff,
 8   FINJAN LLC

 9   Michael A. Jacobs (CA SBN 111664)
     MJacobs@mofo.com
10   Matthew A. Chivvis (CA SBN 251325)
11   MChivvis@mofo.com
     Diek O. Van Nort (CA SBN 273823)
12   DVanNort@mofo.com
     MORRISON & FOERSTER LLP
13   425 Market Street
     San Francisco, California 94105-2482
14   Telephone: (415) 268-7000/Fax: (415) 268-7522
15
     Attorneys for Defendant,
16   PALO ALTO NETWORKS, INC.

17   Additional counsel on signature page
18

19                                  UNITED STATES DISTRICT COURT

20                                 NORTHERN DISTRICT OF CALIFORNIA

21                                     (SAN FRANCISCO DIVISION)

22   FINJAN LLC,                                      Case No. 14-cv-04908-JD
23
                      Plaintiff,                      JOINT STIPULATION RE
24                                                    DISMISSAL OF THREE
            v.                                        PATENTS-IN-SUIT
25
     PALO ALTO NETWORKS, INC.,                        Hon. James Donato
26                                                    Courtroom 11, 19th floor
                      Defendant.
27

28

                                                                            Case No. 14-cv-04908-JD
                                               Joint Stipulation re Dismissal of Three Patents-In-Suit
            Case 3:14-cv-04908-JD Document 156 Filed 08/23/21 Page 2 of 5




 1          Plaintiff Finjan LLC (“Finjan”) and Defendant Palo Alto Networks, Inc. (“PAN”) hereby

 2   agree and stipulate:

 3          In Finjan’s case against ESET, LLC, pending in the United States District Court for the

 4   Southern District of California, Judge Bencivengo found that the asserted claims of U.S. Patent No.

 5   6,804,780 (“the ’780 Patent”) and four other Finjan patents are invalid on the grounds that the claim

 6   term “Downloadable,” as used in those claims and construed by that court, is indefinite. Finjan,

 7   Inc. v. ESET, LLC, No. 3:17-cv-0183-CAB-BGS, Dkt. No. 869 (S.D. Cal. Mar. 29, 2021). Based

 8   on that order, Judge Bencivengo entered judgment of invalidity with regard to those patents. Id. at

 9   Dkt. No. 875 (May 20, 2021). Finjan has filed a notice of appeal of that judgment to the Federal

10   Circuit. Id. at Dkt. No. 878 (June 17, 2021).

11          Finjan has asserted the ’780 Patent in this case against PAN. Finjan also has asserted two

12   other patents that—although not asserted in ESET and therefore not included in Judge Bencivengo’s

13   order and judgment—also use the claim term “Downloadable,” namely U.S. Patent No. 7,613,926

14   (“the ’926 Patent”) and U.S. Patent No. 8,677,494 (“the ’494 Patent”).

15          In light of Judge Bencivengo’s order and judgment, the parties have agreed to dismissal of

16   Finjan’s claims of infringement of the ’780 Patent (Counts I and II of Dkt. No. 112), the ’926 Patent

17   (Counts V and VI), and the ’494 Patent (Counts XIII and XIV) on the following terms:

18          1. In the event the judgment of invalidity of the ’780 Patent becomes final without any

19   further appeal, the dismissal shall then be with prejudice; and

20          2. The dismissal shall be without prejudice to Finjan’s reassertion of these three patents

21   against PAN by filing a new infringement action if and only if the judgment of invalidity of the ’780

22   Patent is reversed or vacated on appeal.

23          Likewise, the parties have agreed to dismissal without prejudice of PAN’s counterclaims for

24   the ’780, ’926, and ’494 Patents (Counts I, II, V, VI, XIII, XIV, XV, and XVII of Dkt. No. 116) and

25   defenses for the ’780, ’926, and ’494 Patents.

26          Finjan and PAN have entered into a separate and contemporaneous Patent Assertion

27   Agreement that includes a tolling provision relating to damages for the ’780, ’926, and ’494 Patents

28   should the judgment of invalidity of the ’780 Patent be reversed or vacated on appeal and should

                                                  1                            Case No. 14-cv-04908-JD
                                                  Joint Stipulation re Dismissal of Three Patents-In-Suit
            Case 3:14-cv-04908-JD Document 156 Filed 08/23/21 Page 3 of 5




 1   Finjan file a new infringement action.

 2          Each party shall bear its own costs and fees pertaining to the dismissed patents.

 3          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4

 5

 6   Dated: August 23, 2021                       Respectfully Submitted,

 7                                                /s/ Roger A. Denning
                                                  Juanita R. Brooks (CA SBN 75934)
 8
                                                  brooks@fr.com
 9                                                Roger A. Denning (CA SBN 228998)
                                                  denning@fr.com
10                                                Frank J. Albert (CA SBN 247741)
                                                  albert@fr.com
11                                                K. Nicole Williams (CA SBN 291900)
12                                                nwilliams@fr.com
                                                  Jared A. Smith (CA SBN 306576)
13                                                jasmith@fr.com
                                                  Tucker N. Terhufen (CA SBN 311038)
14                                                terhufen@fr.com
                                                  FISH & RICHARDSON P.C.
15                                                12860 El Camino Real, Ste. 400
16                                                San Diego, CA 92130
                                                  Telephone: (858) 678-5070 / Fax: (858) 678-5099
17
                                                  Aamir Kazi (Pro Hac Vice)
18                                                kazi@fr.com
                                                  Lawrence Jarvis (Pro Hac Vice)
19                                                jarvis@fr.com
20                                                FISH & RICHARDSON P.C.
                                                  1180 Peachtree St. NE, 21st floor
21                                                Atlanta, GA 30309
                                                  Telephone: (404) 892-5005 / Fax: (404) 892-5002
22
                                                  Phillip W. Goter (Pro Hac Vice)
23                                                goter@fr.com
24                                                FISH & RICHARDSON P.C.
                                                  3200 RBC Plaza, 60 South Sixth Street
25                                                Minneapolis, MN 55402
                                                  Telephone: (612) 335-5070 / Fax: (612) 288-9696
26                                                Susan E. Morrison (Pro Hac Vice)
                                                  morrison@fr.com
27                                                FISH & RICHARDSON P.C.
28                                                222 Delaware Ave., 17th Floor
                                                  P.O. Box 1114

                                                       2                      Case No. 14-cv-04908-JD
                                                        Joint Stipulation re Dismissal of Patents-In-Suit
     Case 3:14-cv-04908-JD Document 156 Filed 08/23/21 Page 4 of 5




 1                                Wilmington, DE 19801
                                  Telephone: (302) 652-5070 / Fax: (302) 652-0607
 2
                                  Tracea Rice (Pro Hac Vice)
 3                                trice@fr.com
 4                                FISH & RICHARDSON P.C.
                                  1000 Maine Ave. Ste. 1000
 5                                Washington, DC 20024
                                  Telephone: (202) 783-5070 / Fax: (202) 783-2331
 6
                                  Attorneys for Plaintiff
 7                                FINJAN LLC
 8

 9
                                  Respectfully Submitted,
10
                                  /s/ Diek O. Van Nort
11                                Michael A. Jacobs (CA SBN 111664)
                                  MJacobs@mofo.com
12
                                  Matthew A. Chivvis (CA SBN 251325)
13                                MChivvis@mofo.com
                                  Diek O. Van Nort (CA SBN 273823)
14                                DVanNort@mofo.com
                                  MORRISON & FOERSTER LLP
15                                425 Market Street
                                  San Francisco, California 94105-2482
16
                                  Telephone: (415) 268-7000/Fax: (415) 268-7522
17
                                  Rudy Y. Kim (CA SBN 99426)
18                                RudyKim@mofo.com
                                  MORRISON & FOERSTER LLP
19                                755 Page Mill Road
20                                Palo Alto, California 94304-1018
                                  Telephone: (650) 813-5600/Fax: (650) 494-0792
21                                Eric W. Lin (Pro Hac Vice)
                                  Elin@mofo.com
22                                Michael J. DeStefano (Pro Hac Vice)
                                  Mdestefano@mofo.com
23                                MORRISON & FOERSTER LLP
24                                250 West 55th Street
                                  New York, New York 10019-9601
25                                Telephone: (212) 468-8000/Fax: (212) 468-7900

26                                Attorneys for Defendant
                                  PALO ALTO NETWORKS, INC.
27

28

                                       3                      Case No. 14-cv-04908-JD
                                        Joint Stipulation re Dismissal of Patents-In-Suit
           Case 3:14-cv-04908-JD Document 156 Filed 08/23/21 Page 5 of 5




 1                        ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)
 2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
 3   document has been obtained from any other signatory to this document.
 4
                                                           /s/ Roger A. Denning
 5                                                         Roger A. Denning
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4                      Case No. 14-cv-04908-JD
                                                         Joint Stipulation re Dismissal of Patents-In-Suit
